DETAILED ACTION
This is the first office action on the merits with reference to the above identified patent application filed on 22 June 2020.    

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 1, Figures 4 and 6A in the reply filed on 08 April 2022 is acknowledged.
Claims 11 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 April 2022.  Claims 1 – 10 and 13 – 20 will be examined on the merits.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1 – 10 and 13 – 20 are objected to because of the following informalities:
In Re Claim 1, the phrase “an axis line orthogonal to the central portion of the first vibrating body and a central portion of the second vibrating body” would be clearer if replaced with the phrase --an axis line orthogonal to a central horizontal surface of the first vibrating body and a central horizontal surface of the second vibrating body--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 19 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claims 5, 19 and 20, parent claim 1 recites “a first hole portion” in Lines 32 – 33, yet these dependent claims cites “two or more first hole portions” in Line 2, thus making the claim indefinite.  For the purpose of prior art analysis, it will be assumed that the phrase “wherein two or more first hole portions, each of which is the first hole portion that communicates the pump chamber with the first chamber, are provided, and the two or more first hole portions are” is replaced with the phrase --wherein two or more holes are provided in the first hole portion that communicates the pump chamber with the first chamber, and the two or more holes are--.  For the same reason above, it will be assumed that the phrase “the two or more first hole portions” in Line 5 will be replaced with the phrase --the two or more holes--.
In Re Claim 6, in view of the 112 (b) rejection above of Claim 5, in order to provide proper antecedent basis, it will be assumed that the phrase “the two or more first hole portions” is replaced with the phrase --the two or more holes--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (PG Pub US 20180240733 A1).

    PNG
    media_image1.png
    715
    703
    media_image1.png
    Greyscale

First annotated Figure 6B of Chen

    PNG
    media_image2.png
    715
    703
    media_image2.png
    Greyscale

Second annotated Figure 6B of Chen
In Re Claim 1, Chen discloses a pump (Figure 2B), comprising: a first vibrating body (212; Figure 4A) that has a plate shape; a second vibrating body (2131; Figure 4A) that has a plate shape and is opposed to the first vibrating body (212) (paragraph [0034]); a peripheral wall portion (adhesive forming the gap “g0”; Figure 7A) connecting a peripheral portion of the first vibrating body (212) with a peripheral portion of the second vibrating body (2131) (paragraph [0043]); a pump chamber (at least a portion of 217b; Figure 6A) positioned between the first vibrating body (212) and the second vibrating body (2131) and defined by the first vibrating body, the second vibrating body, and the peripheral wall portion (paragraphs [0041], [0042], [0044]); a driving body (213, 2133) causing the first vibrating body (212) and the second vibrating body (2131) to bend and vibrate to generate pressure fluctuation in the pump chamber (paragraph [0049]); and a housing (20 and 216 combined; Figures 2B, 4B) that houses a driving unit composed of the first vibrating body (212), the second vibrating body (2131), the peripheral wall portion (adhesive/gap “g0”), and the driving body (213, 2133), wherein the housing includes a first wall portion (20, 20a) positioned on a side opposite to a side where the second vibrating body (2131) is positioned when viewed from the first vibrating body (212) (best seen in Figure 6B), and a second wall portion (216) positioned on a side opposite to a side where the first vibrating body (212) is positioned when viewed from the second vibrating body (2131) (best seen in Figure 4B), the driving unit is disposed so as to divide a space inside the housing into a first chamber (217a or 202; Figure 6A) defined by the first vibrating body (212) and the first wall portion (20, 20a), and a second chamber (portion of 217b excluding the designated pump chamber; Figure 6A) defined by the second vibrating body (2131) and the second wall portion (216), the housing is provided with a first communication portion ({206, 203} communicates with 205b; Figure 2B) that communicates the first chamber (217a or 202) with a space (203) outside the housing (paragraphs [0029],[0033]), and a second communication portion (2163; Figure 4B) that communicates the second chamber (portion of 217b excluding the designated pump chamber) with a space outside the housing (paragraph [0030]), the first vibrating body (212) is provided with a first hole portion (2120) that communicates the pump chamber with the first chamber (217a or 202) (paragraph [0044]), the second vibrating body (2131) is provided with a second hole portion (2134) that communicates the pump chamber with the second chamber (paragraph [0039]), the first wall portion (20, 20a) includes a first concave portion (205a; Figure 3A) that opens toward the first vibrating body (212) and that is opposed to a portion, including a central portion, of the first vibrating body (as seen in Figure 6B), and a first circumferential portion (see first annotated Figure 6B above) that is adjacent to the first concave portion (205a) in a direction orthogonal to an axis line orthogonal to a central horizontal of the first vibrating body (212) and a central horizontal surface of the second vibrating body (2131) (the axis line is a vertical line through the center of Figure 6B, a direction orthogonal to it would be a horizontal line extending through the annotated portions above), the first chamber (217a or 202) includes a first wide portion (see second annotated Figure 6B above) defined by the first concave portion (205a) and a portion of the first vibrating body (212) opposed to the first concave portion (205a), and a first narrow portion (see second annotated Figure 6B above) defined by the first circumferential portion and a portion of the first vibrating body (212) opposed to the first circumferential portion, and the first narrow portion overlaps with at least part of the first vibrating body (212) when viewed in a direction parallel to an extending direction of the axis line (as deduced from the first and second annotated Figure 6B above).

In Re Claim 7, Chen further discloses that the first communication portion (206, 203) is disposed at a position that does not overlap with the first vibrating body (212) when viewed in the direction parallel to the extending direction of the axis line (i.e. the vertical direction in Figure 3B) as clearly depicted in Figure 2B.

In Re Claim 15, Chen further discloses that the driving body (213, 2133) causes the first vibrating body (212) and the second vibrating body (2131) to bend and vibrate such that standing waves occur in both the first vibrating body (212) and the second vibrating body (2131) about the axis line (see progression of vibration wave states of the first and second vibration bodies from Figure 7A to Figure 7B to Figure 7C to Figure 7D)(paragraphs [0046] – [0049]).

In Re Claim 17, Chen further discloses that the driving body (213, 2133) includes a piezoelectric element (2133; paragraph [0034]; Figure 6B) in a flat shape attached to the second vibrating body (2131) as shown in Figure 6B.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (PG Pub US 20180240733 A1) in view of Tanaka (WIPO document WO 2016063711 A1).

In Re Claim 5, Chen discloses all the limitations of Claim 1, but it does not disclose two or more holes (only one hole 2120 is disclosed).
However, Tanaka discloses a resonance plate (23; Figure 3) which has two or more holes (43; Figure 3), each of which communicates the pump chamber (between 36 and 54; Figure 8) with the first chamber (between 23 and 21; Figure 8), and the two or more first holes are, when viewed along the extending direction of the axis line, disposed in sequence at positions on circumference about the axis line (since the holes are symmetrically placed around the center of the plate, the centers of the holes must be located on a circle whose center is the center of the plate)(Page 3 of Translation, Lines 27 – 29; Page 4 of Translation, Lines 4 – 13).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to form two or more holes (instead of just one hole) as taught by Tanaka in the resonance plate of Chen because it has been held that a duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144, Section VI-B).

In Re Claim 6, Chen and Tanaka disclose all the limitations of Claim 5, and the hole(s) of Chen / Tanaka are adjacent to the first circumferential portion (see first annotated Figure 6B above), therefore they must oppose the first circumferential portion.

Allowable Subject Matter
Claims 2 – 4, 8 – 10, 13, 14, 16 and 18 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for indicating Allowable Subject Matter
In Re Claims 2 – 4 and 18 – 20, the prior art does not disclose the pump of Claim 2, but more specifically “wherein the first vibrating body is disc-shaped, and the first wide portion comprises a cylindrical space”.
In Re Claims 8 – 10, 13 and 14, the prior art does not disclose the pump of Claim 8, but more specifically “wherein the second wall portion includes a second concave portion that opens toward the second vibrating body and that is opposed to a portion, including the central portion, of the second vibrating body, and a second circumferential portion adjacent to the second concave portion in a direction orthogonal to the axis line, the second chamber includes a second wide portion defined by the second concave portion and a portion of the second vibrating body opposed to the second concave portion, and a second narrow portion defined by the second circumferential portion and a portion of the second vibrating body opposed to the second circumferential portion, and the second narrow portion overlaps with at least part of the second vibrating body when viewed in the direction parallel to the extending direction of the axis line”.
In Re Claim 16, the prior art does not disclose the claimed pump limitations: “the first communication portion functions as a suction portion that pulls in fluid from a space outside the housing to the first chamber, and the second communication portion is a discharge portion that discharges fluid from the second chamber to a space outside the housing”.

Pertinent Prior Art
The following prior art is not being relied upon, it is being made of record because it is considered to be pertinent to applicant’s disclosure.  Mou (PG Pub US 20190056367 A1) discloses a pump comprising a first vibrating body (123; Figure 3A), second vibrating body (122; Figure 3A), a first concave portion (1211; Figure 3B) and a second concave portion (111; Figure 2).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        

/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        15 July 2022